DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the second ends of the perches as well as the openings for securing the supporting plate to the frame of the perch unit as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both an end line and an end valve.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Specification
The disclosure is objected to because of the following informalities: on page 9, last paragraph, “access channels 76” should be replaced with --access channels 78--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim includes the limitation of “a joining piece that extends on the outside of the tubes and joins both tubes together with an airtight seal”. This limitation would make the invention ineffective, as an airtight seal would prevent mites from accessing or entering tubes 21 and 22 (see figure 2A) through the entrance marked by numeral 28 in figure 2A of applicant’s drawings. With the drawings, specification, and claims lacking any material to explain or clear this discrepancy, a person having ordinary skill in the art would not be able to make or use the invention, as mites would not be able to pass through an airtight seal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-15, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 7 recites the limitation “the intake connection” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the connecting piece" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the treatment chamber" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the connected end" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20130305590 (published 11/21/2013) issued to Bessei.
Regarding claim 1, Bessei discloses a perch for poultry (abstract) to be placed in a room for accommodating poultry, comprising at least one elongated tube 1 (figure 1a, elongate hollow body 1) with an inner chamber (figure 1a) allowing flow-through (figure 1a), characterized by a series of access channels 15 (figure 2a, openings 15) that run between the outside of the tube and the inner chamber of the tube (figure 2a; page 6, claim 1).

	Regarding claim 2, as dependent on claim 1, Bessei discloses the limitations of claim 1. Bessei also discloses the access channels 15 having a smallest cross section in the range from 1 to 10 mm2 and the access channels 15 being arranged in the tube according to a regular pattern (figure 2a; paragraphs 0014, 0018, and 0043).

	Regarding claim 4, as dependent on claim 1, Bessei discloses the limitations of claim 1. Bessei also discloses the tube 1 being provided with sloping surfaces that face outwards in the upwards direction and in that the access channels 15 are configured as openings arranged in the narrow, sloping surfaces of the tube (figures 1a and 2a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bessei.
	Regarding claim 3, as dependent on claim 1, Bessei discloses the limitations of claim 1. Bessei does not explicitly disclose the wall thickness of the tube 1 being between 0.8 mm and 1.5 mm.
	Although Bessei does not explicitly disclose the limitations of claim 3, Bessei teaches that the wall thickness of the tube 1 can vary based on the size of a bird using the tube (paragraph 0014 teaches that a smaller diameter of a tube or perch would be more suitable for keeping smaller birds, such as doves or ornamental birds).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bessei and include the wall thickness of the tube being between 0.8 mm and 1.5 mm, as taught by Bessei, in order to accommodate birds of different sizes (e.g., Bessei, paragraph 0014).
In addition to what is described above, Applicant has failed to disclose the criticality of the wall thickness of the tube that is included in claim 3. The specification does not describe the significance of the thickness values. For instance, the second paragraph of page 3 shows how a preferred thickness would make the tube sturdy enough for catchers to stand on during poultry catching, along with the access channel being long enough. Subsequently, the same paragraph states that it is conceivable for the tube to be made of different material, in which a different thickness would be necessary.  This provides no explanation as to the criticality of the wall thickness of the tube, as the wall thickness may vary with the material used to manufacture the tube.
Absent any showing of criticality for a routine (e.g., deciding the wall thickness of a tube) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on the wall thickness of a tube. In other words, one of ordinary skill in the art would make certain to select a range of wall thicknesses to meet the limitations of claim 3 in a routine manner.
Finally, Bessei discloses the claimed invention except for the range of wall thicknesses of the tube. It would have been an obvious matter of design choice to select among the wall thicknesses outlined in claim 3, since such a modification could have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bessei in view of U.S. Patent No. 1639020 (patented 08/16/1927) issued to Peter.
	Regarding claim 5, as dependent on claim 4, Bessei discloses the limitations of claim 4. Bessei does not disclose the tube having a cross section in the shape of an isosceles triangle with rounded corners, and in that the tube is positioned with the widest side facing upwards.
	Peter teaches a tube 7 (figure 1, perch bar 7) having a cross section in the shape of an isosceles triangle with rounded corners (figure 2), and in that the tube is positioned with the widest side facing upwards (figure 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bessei and include the tube having a cross section in the shape of an isosceles triangle with rounded corners, and in that the tube is positioned with the widest side facing upwards, as taught by Peter, in order to make it difficult for insects or vermin to crawl upwardly (e.g., Peter, page 1, lines 40-45).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bessei in view of U.S. Patent No. 10533689 (patented 01/14/2020 with a priority date of 09/28/2016) issued to Plantz, Jr.
	Regarding claim 6, as dependent on claim 1, Bessei discloses the limitations of claim 1. Bessei does not disclose the perch comprising at least two tubes that are positioned in line with one another, the inner chambers of which are connected to one another by a joining piece that extends on the outside of the tubes and joins both tubes together with an airtight seal.
	Plantz, Jr., teaches a perch 310 and 320 (figure 3, rounded duct segments 310 and 320) comprising at least two tubes 310 and 320 (figure 3) that are positioned in line with one another (figure 3), the inner chambers (figure 3) of which are connected to one another by a joining piece 300 (figure 3, connector apparatus 300) that extends on the outside of the tubes (figure 3; column 4, lines 13-42) and joins both tubes together with an airtight seal (column 4, lines 43-57).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bessei and include the perch comprising at least two tubes that are positioned in line with one another, the inner chambers of which are connected to one another by a joining piece that extends on the outside of the tubes and joins both tubes together with an airtight seal, as taught by Plantz, in order to ensure that air passing through the joining piece does not escape to the atmosphere (e.g., Plantz, column 4, lines 43-57).
	
Claims 7, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bessei in view of EP2931032 (published 10/21/2015) issued to Mul.
	Regarding claim 7, as dependent on claim 1, Bessei discloses the limitations of claim 1. Bessei does not disclose a first end of the perch comprising a connecting piece that is configured for connection to an intake connection of an air pump.
	Mul teaches a first end of a perch 9 (figure 2, body 9 having an end) comprising a connecting piece 15 (figure 2, tube 15) that is configured for connection to an intake connection of an air pump 17 (figure 2, pump 17).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified Bessei and include a first end of the perch comprising a connecting piece that is configured for connection to an intake connection of an air pump, as taught by Mul, in order to facilitate movement of air and mites in a perch (e.g., Mul, paragraph 0012).

	Regarding claim 10, as dependent on claim 1, Bessei discloses the limitations of claim 1. Bessei does not disclose the connecting piece of each perch being connected to a central discharge line, and in that the central discharge line is connected downstream to an air pump that is configured to create a reduced pressure in the discharge line.
	Mul teaches a connecting piece 15 (figure 2, tube 15) of each perch 24(figure 8, perch 24) being connected to a central discharge line (figures 6 and 7 show tube 15 being a central discharge line), and in that the central discharge line is connected downstream to an air pump 17 (figures 6 and 7, pump 17) that is configured to create a reduced pressure in the discharge line (figures 2, 6, and 7; paragraph 0032).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified Bessei and include the connecting piece of each perch being connected to a central discharge line, and in that the central discharge line is connected downstream to an air pump that is configured to create a reduced pressure in the discharge line, as taught by Mul, in order to facilitate movement of air and mites in a perch (e.g., Mul, paragraphs 0012, 0032, and 0041).

Regarding claim 13, as dependent on claim 10, Bessei as modified discloses the limitations of claim 10. Bessei does not disclose a treatment chamber is placed on the central discharge line for subjecting the poultry mite that have been carried along the discharge line to a treatment.
Mul teaches a treatment chamber being placed on a central discharge line 15 (figures 6-7, tube 15) for subjecting poultry mite that have been carried along the discharge line 15 to a treatment (paragraph 0028).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified Bessei as modified and include a treatment chamber is placed on the central discharge line for subjecting the poultry mite that have been carried along the discharge line to a treatment, as taught by Mul, in order to treat mites in an automatic manner than minimizes mite infestation (e.g., Mul, paragraph 0028).

	Regarding claim 14, as dependent on claim 10, Bessei as modified discloses the limitations of claim 10. Bessei does not disclose a reduced pressure being created in the interior of the perch by the pump and the poultry mite present in the interior of the perch is carried along thereby.
	Mul teaches a reduced pressure being created (paragraph 0012) in the interior of a perch 24 (figure 8, perch 24; paragraph 0018) by a pump 17 (figure 8, pump 17) and the poultry mite present in the interior of the perch is carried along thereby (figure 8; paragraphs 0012, 0018, and 0032).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified Bessei as modified and include a reduced pressure being created in the interior of the perch by the pump and the poultry mite present in the interior of the perch is carried along thereby, as taught by Mul, in order to facilitate movement of air and mites in a perch (e.g., Mul, paragraphs 0012, 0032, and 0041).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bessei as modified by Mul as applied to claims 7 and 14 above, and further in view of U.S. Patent Publication No. 20150020436 (published 01/22/2015) issued to James.
	Regarding claim 8, as dependent on claim 7, Bessei as modified discloses the limitations of claim 7. Bessei does not disclose the connecting piece being provided with a controllable valve.
	James teaches a connecting piece 16 (figure 1, end 16) being provided with a controllable valve 20 (figure 1, valve 20, also see valve actuator 32).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified Bessei and include the connecting piece being provided with a controllable valve, as taught by James, in order to regulate suction of vermin (e.g., James, abstract).

Regarding claim 15, as dependent on claim 14, Bessei as modified discloses the limitations of claim 14. Bessei does not disclose the end of the perch opposite a connected end being provided with a controllable shut-off valve and pumping being initially effected with the shut-off valve closed and the shut-off valve being subsequently opened.
James teaches the end of a perch 14 (figure 1, conduit 14) opposite a connected end 18 (figure 1, second end 18) being provided with a controllable shut-off valve 20 (figure 1, valve 20 can be shut via valve actuator 32) and pumping being initially effected with the shut-off valve 20 closed and the shut-off valve being subsequently opened (paragraph 0026; page 3, claim 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified Bessei as modified and include the end of the perch opposite a connected end being provided with a controllable shut-off valve and pumping being initially effected with the shut-off valve closed and the shut-off valve being subsequently opened, as taught by James, in order to facilitate movement of air and mites in a perch (e.g., James, paragraph 0026).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bessei in view of U.S. Patent No. 1557236 (patented 10/13/1925) issued to Blinn.
	Regarding claim 9, as dependent on claim 1, Bessei discloses the limitations of claim 1. Bessei does not disclose a series of perches running parallel to one another and a frame that supports and connects the perches to one another.
	Blinn teaches a series of perches 5 and 6 (figure 1, sections 5 and 6) running parallel to one another (figure 1) and a frame (figure 1; page 1, lines 48-68) that supports and connects the perches to one another (figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified Bessei and include a series of perches running parallel to one another and a frame that supports and connects the perches to one another, as taught by Blinn, in order to maintain multiple perches on a frame and thus permit more space for poultry to roost (e.g., Blinn, page 1, lines 24-28).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bessei as modified by Mul as applied to claim 10 above, and further in view of U.S. Patent Publication No. 20180000093 (published 01/04/2018) issued to Nchekwube.
Regarding claim 11, as dependent on claim 10, Bessei as modified discloses the limitations of claim 10. Bessei does not disclose the intake side of the air pump being connected to a common outlet connection of a central controllable multiway valve, and in that the inlet connections of the central multiway valve are each connected to a perch.
Nchekwube teaches an intake side of an air pump 609 (figure 6, pump 609) being connected to a common outlet connection (figure 6, with the common outlet connection at numeral 615) of a central controllable multiway valve (figure 6), and in that the inlet connections of the central multiway valve are each connected to a perch (figure 6, with pest collection units of the apparatus 600 behaving as perches).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified Bessei as modified and include the intake side of the air pump being connected to a common outlet connection of a central controllable multiway valve, and in that the inlet connections of the central multiway valve are each connected to a perch, as taught by Nchekwube, in order to have an industrial and automatic system for eliminating mites (e.g., Nchekwube, paragraphs 0112-0115).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bessei as modified by Mul as applied to claim 10 above, and further in view of James and U.S. Patent No. 10264769 (patented 04/23/2019 with a priority date of 08/21/2016) issued to Leo.
Regarding claim 12, as dependent on claim 10, Bessei as modified discloses the limitations of claim 10. Bessei does not disclose a main valve being provided on the central discharge line, upstream from a treatment chamber, and wherein an overpressure line is connected to the central discharge line via a return valve so as to create an increased pressure in the perch.
James teaches a main valve 20 (figure 1, valve 20) being provided on a central discharge line 14 (figure 1, conduit 14), upstream from a treatment chamber 12 (figure 1, vacuum chamber 12).
Leo teaches an overpressure line VRL (figure 15, common insect evacuation line VRL) being connected to a central discharge line CEC (figure 15, common entry conduit CEC) via a return valve VV0 (vacuum vent valve VV0) so as to create an increased pressure in a perch (column 54, line 55 – column 55, line 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have modified Bessei as modified and include a main valve being provided on the central discharge line, upstream from a treatment chamber, and wherein an overpressure line is connected to the central discharge line via a return valve so as to create an increased pressure in the perch, as taught by James and Leo, in order to maintain a vacuum within a treatment chamber (e.g., James, paragraph 0024-0028) as well as to increase the pressure within a chamber (e.g., Leo, column 54, line 55 – column 55, line 16).

Prior Art References
	The following prior art documents are considered pertinent but are not relied upon in this action: GB191010095 (Gardiner) discloses a perch with holes for mites to access; WO2007006423 (Heine) discloses a method of ridding poultry mites through air suction of hollow poultry perches; US5367821 (Ott) discloses an insect trapping apparatus that uses a vacuum for capturing insects within a container; and US1482034 (Reen) discloses a poultry perch that uses liquids to flush hollow perches with mite-killing substances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./             Examiner, Art Unit 3647                                                                                                                                                                                           /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647